Case 2:17-cv-02651-GMN-EJY Document 82-3 Filed 04/24/20 Page 1 of 6




                        Exhibit 3
4/24/2020                                                               Las Vegas Commercial
                                                     Case 2:17-cv-02651-GMN-EJY              Real Estate
                                                                                      Document           ServicesFiled
                                                                                                       82-3       | Property investment | Page
                                                                                                                         04/24/20         JLL  2 of 6


                                                                                                                                                  United States




      Las Vegas Commercial Real Estate Services

      Find commercial real estate services
      including investment sales, leasing, and
      project management in Las Vegas.

            Find space in Las Vegas




    Local
    rсearch




    Local
    insights




         Need short-term o ice space? Better call a JLL “Flexpert”                                                                                                Improving wo




https://www.us.jll.com/en/locations/west/las-vegas                                                                                                                          1/5
4/24/2020                                                               Las Vegas Commercial
                                                     Case 2:17-cv-02651-GMN-EJY              Real Estate
                                                                                      Document           ServicesFiled
                                                                                                       82-3       | Property investment | Page
                                                                                                                         04/24/20         JLL  3 of 6


                                                                                                                                                  United States
    Recent
       ws




            JLL completes $57M sale of Red Rock Resorts headquarters




            JLL completes $ 18.3M sale of Las Vegas o ice building




https://www.us.jll.com/en/locations/west/las-vegas                                                                                                                2/5
4/24/2020                                                               Las Vegas Commercial
                                                     Case 2:17-cv-02651-GMN-EJY              Real Estate
                                                                                      Document           ServicesFiled
                                                                                                       82-3       | Property investment | Page
                                                                                                                         04/24/20         JLL  4 of 6


                                                                                                                                                  United States




            Gindi Capital Pays $172 Million for Property on Las Vegas Strip




            JLL completes $19.9 million sale of Summerlin – Las Vegas o ice asset




    Las Vegas
       adership


    Market Director, Southwest                            Market Lead,                                 Corporate Solutions                          Hotels
    Region                                                Brokerage

                                                                                                           Jan Pope                                     John Strauss
         Peter Belisle                                        Bret Davis                                   Division President, West                     Senior Managing Director
         Market Director, Southwest                           EVP, Brokerage                               Region, Corporate Solutions
         Region
                                                                                                                                                         
                                                                                                          
                                                                                                                                                      License #: 01255945
                                                              License #: NV - B.1000836.
                                                              CORP     +1




https://www.us.jll.com/en/locations/west/las-vegas                                                                                                                                 3/5
4/24/2020                                                               Las Vegas Commercial
                                                     Case 2:17-cv-02651-GMN-EJY              Real Estate
                                                                                      Document           ServicesFiled
                                                                                                       82-3       | Property investment | Page
                                                                                                                         04/24/20         JLL  5 of 6


                                                                                                                                                  United States

    Integrated Portfolio Services                         Project & Development Services               Property Management


         Wyn H. Channer                                       Jay Pich
         Managing Director,                                   Managing Director                             Bob Nowak
         Integrated Portfolio Services                                                                      Managing Director, Business
                                                                                                            Development
                                                               
          
                                                                                                             




                                                                         How can we help you achieve your real estate
                                                                                               ambitions?




             Find & lease space                       Manage property &                    Design & deliver                 Invest in real estate               Transform with
                                                          portfolio                            projects                                                           technology




                                                                                                            Talk to us about your real estate needs

                                                                                                            Let us know what’s on your mind, and we’ll connect you with the local
                                                                                                            expert best suited to help.

                                                                                                               Let's talk




                                                                                          Get in touch +



                                              Find & lease space                                         About JLL                                      Follow us

                                              Manage property & portfolio                                Careers                                              

                                              Design & deliver projects                                  Newsroom

                                              Invest in real estate                                      Sustainability

                                              Transform with technology                                  Investor relations

                                              Industries & sectors                                       Contact us

                                              Trends & insights




                                                                                                                                     Copyright 2020 Jones Lang LaSalle IP Inc
https://www.us.jll.com/en/locations/west/las-vegas                                                                                                                                  4/5
4/24/2020                                                         Las Vegas Commercial
                                               Case 2:17-cv-02651-GMN-EJY              Real Estate
                                                                                Document           ServicesFiled
                                                                                                 82-3       | Property investment | Page
                                                                                                                   04/24/20         JLL  6 of 6
                                                                                                                                Copyright 2020 Jones Lang LaSalle IP, Inc.
      Privacy statement             Privacy commitment Terms of Service Cookie policy Site map
                                                                                                                                         United States




https://www.us.jll.com/en/locations/west/las-vegas                                                                                                                           5/5
